Exhibit 10.6

FIRST AMENDMENT

TO

FIRST AMENDED AND RESTATED

STOCKHOLDERS' AGREEMENT



 

This First Amendment ("Amendment") to the Amended and Restated Stockholders'
Agreement is made and entered into as the 28th day of February, 2001 by and
among the signatories hereto in order to amend the Harold's Stores, Inc. First
Amended and Restated Stockholders' Agreement dated June 15, 1998 (the
"Stockholders' Agreement").



WITNESSETH:



WHEREAS, Harold's Stores, Inc. (the "Company") has entered into a Series 2001-A
Preferred Stock Purchase Agreement dated February 23, 2001 (the "Preferred Stock
Purchase Agreement") whereby the Company will sell to the Investor named therein
(the "Investor") 300,000 shares of Series 2001-A Preferred Stock of the Company;



WHEREAS, in connection with the Preferred Stock Purchase Agreement the parties
hereto propose to enter into with the Investor a Voting Agreement (the "Voting
Agreement") and a Right of First Refusal Agreement (the "Right of First Refusal
Agreement");



WHEREAS, in connection with the execution and delivery of the Voting Agreement
and the Right of First Refusal Agreement, the parties hereto desire to enter
into this Amendment to provide for certain amendments to Stockholders' Agreement
in order to permit, and to eliminate any conflicts with, the covenants,
agreements and transactions provided for in the Voting Agreement and the Right
of First Refusal Agreement; and



WHEREAS, the parties hereto hold more than the minimum number of shares subject
to the Stockholders' Agreement that are required in order to amend the
Stockholders' Agreement pursuant to Section 9 thereof.



NOW, THEREFORE, in consideration of the recitals and agreements contained herein
and the benefits to be derived from the mutual observance of the provisions of
this Amendment and the Stockholders' Agreement, the parties agree as follows:



1. Effective Date. This Amendment and the matters provided for herein shall
become effective only upon the closing under the Preferred Stock Purchase
Agreement and the execution and delivery of the Voting Agreement and Right of
First Refusal Agreement in connection therewith (such time being referred to
herein as the "Effective Date").



2. Voting. The Stockholders' Agreement is hereby amended effective as of the
Effective Date to eliminate in its entirety Section 4 of the Stockholders'
Agreement pertaining to the voting of the shares that are subject to the
Stockholders' Agreement, and the Stockholders' Agreement shall no longer affect
the voting of, or expression of written consent with respect to, any of such
shares in any manner whatsoever. Any and all proxies previously granted in
connection with and pursuant to the Stockholders' Agreement shall be
automatically revoked and shall be of no further force or effect.



3. Right to Sell Stock. Nothing in this Amendment or the Right of First Refusal
Agreement shall relieve any Stockholder from compliance with the Stockholders'
Agreement in connection with the disposition of any shares that are subject to
the Stockholders' Agreement; provided, however, that in the event of any
conflict between the Right of First Refusal Agreement and the Stockholders
Agreement, the Right of First Refusal Agreement shall control. Any shares
acquired by the "Series A Holders" (as defined in the Right of First Refusal
Agreement") pursuant to and in accordance with Section 1 of the Right of First
Refusal Agreement shall cease to be subject to or bound by the restrictions of
this Agreement. In addition, without limiting the foregoing, any shares that are
first offered to the Stockholders pursuant to Section 5 of the Stockholders'
Agreement (which offer if accepted would constitute a "non-applicable" transfer
pursuant to Section 2.1(a) of the Right of First Refusal Agreement) and then
offered to the Series A Holders pursuant to Section 1 of the Right of First
Refusal Agreement and that are not purchased initially by the Stockholders or
subsequently by the Series A Holders may be disposed of in accordance with the
provisions of Section 1 of the Right of First Refusal Agreement in the manner
and within the time periods permitted thereby and the provisions of Section 5.2
(b) of the Stockholders' Agreement shall be deemed to be amended to so permit.
Any of such shares not sold in such manner shall again become subject to the
restrictions of the Stockholders Agreement.



4. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Stockholders' Agreement.



5. Other Terms of Stockholder's Agreement. Except for the amendments set forth
herein, all other provisions of the Stockholder's Agreement shall remain in full
force and effect and shall be otherwise unaffected hereby.



6. Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.



7. Applicable Law. This Agreement shall be construed and enforced in accordance

with the laws of the State of Oklahoma.



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.



 

/s/ H. Rainey Powell, Attorney-In-Fact for Harold G. Powell

Harold G. Powell, individually and as Trustee under the Harold G. Powell Family
Revocable Trust, UA dated 9/7/93, and under the Harold G. Powell Revocable Trust
dated 9/8/93

/s/ H. Rainey Powell, Attorney-In-Fact for Anna M. Powell

Anna M. Powell, individually and as Trustee under the Harold G. Powell Revocable
Trust dated 9/8/93

/s/ Rebecca Powell Casey

Rebecca Powell Casey, individually and as custodian for Meredith M. Casey,
Lindsey M. Casey and Bryan A. Casey under the Texas UGMA

/s/ Michael T. Casey

Michael T. Casey, individually and as Trustee under the H. Rainey Powell and
Mary U. Powell 1997 Irrevocable Trust

/s/ H. Rainey Powell

H. Rainey Powell, individually and as custodian for Elizabeth M. Powell and Alex
M. Powell under the Oklahoma UTMA

/s/ Mary U. Powell

Mary U. Powell

/s/ Lisa Powell Hunt

Lisa Powell Hunt, individually and as custodian for Miles M. Hunt, Patrick M.
Hunt and Hayden E. Hunt under the Texas UGMA

/s/ Clay M. Hunt

Clay M. Hunt

 

 

 

 

Arvest Trust Company, N.A., as Trustee*

 

By: /s/ Lewis W. Beckett

Name: Lewis W. Beckett

Title: Sr. Vice President

*Executed as Trustee with respect to:

Elizabeth M. Powell Trust A

Elizabeth M. Powell Trust B



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

934682